Opinion by
Judge Peters:
In Hunter v. Cobb, 1 Bush 239, this court decided that no private contract or other writing is in any degree invalidated by the want of a stamp, and that no- remedy upon it is essentially affected by a like cause.
If a contract or writing can not be affected by the want of or entire failure to affix a stamp thereto-, it is not perceived ho-w a mere failure to cancel a stamp placed on á writing can invalidate it, whatever may have been the reason for failing to cancel it.
In the cases referred to by counsel for appellants, the courts which decided them recognize the power of Congress not only to inflict a penalty on the parties to- contracts in writing for a failure to affix a stamp, but also to declare the contract void if the proper stamp is not affixed. This court, however, takes the ground that Congress has no' power to control contracts, or to impair the obligation thereof, made in a state according to its laws, deriving its oggligations from and amenable only to them. The ruling of the court below conforms to the doctrine of this court in the case, supra, and feeling confirmed as well by mature reflection as by the scenes that are almost daily transpiring in the correctness of the principles of that case, we can but adhere to it.
The judgment must be affirmed.